DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdou (US Pub 2008/0243186).
With respect to claim 1, Abdou discloses a spinal implant system (see figs 6 and 8 below) comprising: a superior attachment rod (fig 8, 120) coupled to, and articulating with respect to, a roller housing (fig 8, 126); an inferior cross bar member (see fig 6 below) coupled to said roller housing; an inferior attachment rod (fig 6, 115) coupled to said inferior cross bar member, wherein at least one of said superior and inferior attachment rods is supported by a flexure assembly (fig 8, 116); and wherein said inferior attachment rod is coupled to said inferior cross bar member with at least one of a swivel joint (see fig 8 below) and a telescoping portion (paragraph 113 discloses other embodiments having telescoping joints). With respect to claim 2, Abdou discloses wherein said flexure assembly (fig 8, 116) .

    PNG
    media_image1.png
    736
    726
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdou (US Pub 2008/0243186) in view of Yuan et al. (US Patent 5,437,669).
With respect to claim 3, Abdou discloses wherein said superior attachment rod passes through an aperture formed in said roller housing (fig 6 shows the rod passing through in aperture) Abdou does not disclose said aperture being larger than said flexure assembly so as to increase degrees of freedom of movement in which said superior attachment rod can move.
Yuan et al. discloses an aperture (fig 5, 72) being larger than a flexure assembly (fig 5, 66) so as to increase degrees of freedom of movement in which said superior attachment rod can move to assist with the installation and positioning of the rod relative to the spine (col. 5, ll. 27-31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abdou to include said aperture being larger than said flexure assembly so as to increase degrees of freedom of movement in which said superior attachment rod can move in view of Yuan et al. in order to assist with the installation and positioning of the rod relative to the spine.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdou (US Pub 2008/0243186) in view of Kuiper et al. (US 2007/0093833).
Abdou discloses the claimed invention except for inferior rod is coupled with a telescoping portion that slides in said inferior cross bar member.
Kuiper discloses an inferior rod is coupled with a telescoping portion (fig 30, 505 slides within cross bar 520) that slides in an inferior cross bar member to allow for the crossbar to adjust laterally to aid in positioning (paragraph 186).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Abdou to include the inferior rod is coupled with a telescoping portion that slides in said inferior cross bar member in view of Kuiper in order to allow for the crossbar to adjust laterally to aid in positioning. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10010426 B2 discloses a spinal implant system with multiple cross bar orientations
US 10842539 B2 discloses a spinal implant system with adjustable rod housings
US 20140074166 A1 discloses a spinal implant system with multiple cross bar orientations
US 20070093833 A1 discloses a spinal implant system with multiple cross bar orientations
US 20060200130 A1 discloses a spinal implant system with multiple cross bar orientations	
US 5702392 A discloses a spinal implant system with a cross bar
US 9687277 B2 discloses a spinal implant system with a cross bar
US 6916319 B2 discloses a spinal implant system with a cross bar
US 5147359 A discloses a spinal implant system with adjustable rod housings
US 5486174 A discloses a spinal implant system with a flexure assembly
US 5387212 A discloses a spinal implant system with a cross bar



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773